POCH, J. This claim arises out of an incident that occurred on September 8, 1983. Henry Bryant, Claimant, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1979, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on December 9, 1983, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That the Claimant, Henry Bryant, age 57, was a victim of a violent crime, as defined in section 2(c) of the Act, to wit: arson. Ill. Rev. Stat. 1979, ch. 38, par. 20 — 1. 2. That on September 8, 1983, the Claimant suffered from smoke inhalation as the result of an arson fire. The incident occurred in an apartment building where the Claimant resided, located at 7924 South Ashland, Chicago, Illinois. Police investigation revealed that an unknown offender poured a flammable liquid up and down a staircase and hallway and set it on fire. The Claimant was taken to Holy Cross Hospital for treatment of smoke inhalation. The offender has not been apprehended. 3. That the Claimant seeks compensation for medical/hospital expenses only. 4. That section 2(h) of the Act states that loss of earnings shall be determined on the basis of the victim’s average net monthly earnings for the six months immediately preceding the date of the injury or on $750.00 per month, whichever is less. 5. That the Claimant was not employed for the six months immediately preceding the date of the incident out of which this claim arose and therefore suffered no loss of earnings compensable under section 2(h) of the Act. 6. That the Claimant incurred medical/hospital expenses in the amount of $5,992.64, $560.00 of which was paid by insurance, leaving a balance of $5,432.64. To date, the Claimant has paid $1,885.64 towards this balance. 7. That the Claimant has complied with all pertinent provisions of the Act and qualifies for compensation thereunder. 8. That pursuant to section 10.1(e) of the Act, this Court must deduct $200.00 from all claims (except in the case of an applicant 65 years of age or older), and the amount of benefits, payments or awards payable under the Workers’ Compensation Act, Dramshop Act, Federal Medicare, State Public Aid, Federal Social Security Administration burial benefits, Veterans Administration burial benefits, health insurance, or from any other source, except annuities, pension plans, Federal Social Security payments payable to dependents of the victim and the net proceeds of the first $25,000.00 (twenty-five thousand dollars) of life insurance that would inure to the benefit of the applicant. 9. That the Claimant has received no reimbursements that can be counted as applicable deductions. 10. That pursuant to section 18(c) of the Act, the Court may order that all or a portion of an award be paid jointly to the applicant and provider of services. In the instant case, the Court finds this section applicable and orders that joint payment be made. 11. That after applying the applicable deductions, the Claimant’s loss for which he seeks compensation is $5,232.64, based upon the following: [[Image here]] It is hereby ordered that the sum of $1,816.24 (one thousand eight hundred sixteen dollars and twenty-four cents) be and is hereby awarded to Henry Bryant, an innocent victim of a violent crime. It is further ordered that the sum of $3,416.40 (three thousand four hundred sixteen dollars and forty cents) be and is hereby awarded to Henry Bryant and Holy Cross Hospital.